DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. (US patent publication: 2016/0350868, “Votaw”) in view of Hwang et al. (US patent publication: 20200004401, “Hwang”).

Regarding claim 1, Votaw teaches,  An augmented reality (AR) system(Fig. 20),, comprising: 
a processing system including a processor( [0211] memory to store instruction) and  including a processor (Fig. 20, entity computer system element 50 [0186] ); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, ([0178]…. The processing device may include functionality to operate one or more software programs based on computer-readable instructions thereof, which may be stored in a memory device.”)the operations comprising: 
identifying distinguishable user attributes among a plurality of users; ( [0009-0010]  identifies distinguishes user attributes  which is activities of users/level of experience).
distinguishing a first user from a second user of the plurality of users based on the distinguishable user attributes; ( [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. “[0010] In some embodiments, or in combination with any of the above embodiments, determining the primary user of the plurality of other users further comprises determining that the one or more second activities associated with the primary user comprise at least the one of more first activities.” )
providing a first AR overlay to equipment of the first user; ([0064]….For example, the controller 310 may transmit display instructions to a first NED 305 to display a first AR environment to a first user,”)
modulating the first AR overlay according to the distinguishable user attributes to obtain a second AR overlay that differs from the first AR overlay; (Hwang [0064] indicates a first user can control the AR display of a second user  to display different content on the second user’s display device. Therefore first user is the primary user and in response to instruction of the first user, the second user’s AR view is modified. ,,,,, See “[0064]….In some embodiments, the NED system 300 may cause different content to be displayed in the first or second AR environments in response to detecting one or more predetermined gestures performed by the first and/or second users.”) 
Hwang and Votaw are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw to have included providing a first AR overlay to equipment of the first user; and modulating the first AR overlay according to the distinguishable user attributes to obtain a second AR overlay that differs from the first AR overlay as taught by Hwang.
The motivation for the modification is to provide the augmented reality so that less experienced user can get necessary information from experienced user.
Votaw as modified by Hwang teaches,notifying the second AR overlay, (Hwong, “[0004]…. For example, the controller may transmit a first message to the second NED to cause the second NED to display to the second user a representation of the first virtual object,”)
wherein a live event is observable by the equipment of the first user using the first AR overlay and by equipment of the second user using the second AR overlay. (Hwong, “[0002] Embodiments are directed to a near eye display (NED) system for displaying artificial reality content to a user. In some embodiments, multiple users may be in a local area, each using a different NED. A first user of a first NED may view virtual content using a first NED. The first NED may comprise an imaging device capable of capturing images of the local area, allowing the first NED to identify gestures performed by the first user and/or by other users in the local area. In some embodiments, the first NED may, in response to detecting one or more predetermined gestures performed by the first user, share virtual content displayed to the first user with a second user using a second NED, allowing the second user to view the virtual content through the second NED”)

Claim 9 is directed to a method and its steps are similar in scope and function of the elements of the device claim 1 and claim 9 is rejected with same rationales as specified in the rejection of claim 1. 

Claim 19  is directed to a non-transitory, machine-readable medium and its elements are similar in scope and functions of the elements of the device claim 1 and claim 19 is rejected with same rationales as specified in the rejection of claim 1. 

Regarding claim 10, Votaw as modified by Hwang teaches,  determining a context for a component of the first and second AR overlays, wherein the context is based on first and second user profile s of the first and second users, a historical relationship between the first and second users, a time of the live event, a location of the first and second users, or a combination thereof. (Votaw [0073] discloses user information of each user contains activities done by each user from the activity history.)


Regarding claim 11,  Votaw as modified by Hwang teaches, determine a context for AR components in the first and second AR overlays, wherein the context is based on the distinguishable user attributes. (Votaw [0073] discloses user information of each user contains activities done by each user from the activity history.)

Regarding claim 17,  Votaw as modified by Hwang  teaches, wherein the providing the second AR overlay comprises providing, by the processing system, a toggle for the first user to switch view from the second AR overlay to the AR overlay for the second user. (Hwong, “[0004]…. For example, the controller may transmit a first message to the second NED to cause the second NED to display to the second user a representation of the first virtual object,” First user creates the second overlay and sends it to the second user).

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang and further in view of   Mullins et al. (US patent publication: 20180047216, “Mullins”).

Regarding claim 2, Votaw as modified by Hwang teaches, wherein the distinguishable user attributes comprise a level of experience (Votaw, [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience), and 
Votaw as modified by Hwang  doesn’t expressly teach, wherein the AR system uses the level of experience to modify the first and second AR overlays. 
However, Mullin teaches, wherein the AR system uses the level of experience to modify the first and second AR overlays. (”[0019] When multiple AR devices are interconnected and used by multiple users, content and operations generated in one connected AR device may be provided or transferred to another connected AR device based on the capabilities and capacities of the connected AR devices (e.g., hardware and software configurations and availabilities), the profile of the users (e.g., authorization level, user profile), the tasks being performed at the connected AR devices, and the physical environment of the connected devices among others.”)
Mullins and Votaw as modified by Hwang  are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw as modified by Mullins to have included the AR system uses the level of experience to modify the first and second AR overlays as taught by Mullins.
The motivation for the modification is to provide the augmented reality so that AR content is suitable to the users with optimum complexity.


Regarding claim 3, Votaw as modified by Hwang  and Mullins teaches, wherein the level of experience is based on a history of each user of the plurality of users. (Votaw [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. Votaw [0073] discloses user information have historical activity log. Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)


Regarding claims 4, Votaw as modified by Hwang and Mullins teaches, wherein the history of each user includes a number of times that each user has participated in the live event. (Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)


Regarding claim 5,  Votaw as modified by Hwang  doesn’t expressly teach, wherein the modulating incorporates environment rules to change the first and second AR overlays based on environments of the first and second users.
However Mullins teaches,  modulating incorporates environment rules to change the first and second AR overlays based on environments of the first and second users.(“[0035] In one example embodiment, the AR application in the AR device A 102 determines the AR content to be rendered and displayed in the transparent lenses of the AR device A 102 based on capabilities and capacities of the AR device, user-context and ambient-context, and user tasks. The capabilities and capacities may be determined from the configuration of the AR device A 102. For example, the configuration may specify specifications related to the AR device A 102 such as the type of display, a resolution of the display, a type of processor, or a memory size. The configuration further identifies processing usage, memory usage, and sensor capabilities. The user context identifies a profile of the user (e.g., authorized user is part of the tech support team of an organization), and biometric data related to the user (e.g., user is sweating and his/her heart rate is beating fast). The ambient context identifies ambient data based on a local environment of the AR device”)
 Mullins and Votaw as modified by Hwang  are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw as modified by Hwang to have included modulating incorporates environment rules to change the first and second AR overlays based on environments of the first and second users as taught by Mullins.
The motivation for the modification is to provide the augmented reality so that AR content is suitable to the users.


Regarding claim 6, Votaw as modified by Hwang  doesn’t expressly teach,, wherein the modulating incorporates biometric rules to change the second AR overlay based on biometric indicators.
However Mullins teaches, modulating incorporates biometric rules to change the second AR overlay based on biometric indicators.(“ [0035] In one example embodiment, the AR application in the AR device A 102 determines the AR content to be rendered and displayed in the transparent lenses of the AR device A 102 based on capabilities and capacities of the AR device, user-context and ambient-context, and user tasks. The capabilities and capacities may be determined from the configuration of the AR device A 102. For example, the configuration may specify specifications related to the AR device A 102 such as the type of display, a resolution of the display, a type of processor, or a memory size. The configuration further identifies processing usage, memory usage, and sensor capabilities. The user context identifies a profile of the user (e.g., authorized user is part of the tech support team of an organization), and biometric data related to the user (e.g., user is sweating and his/her heart rate is beating fast). The ambient context identifies ambient data based on a local environment of the AR device A 102.” “[0019] When multiple AR devices are interconnected and used by multiple users, content and operations generated in one connected AR device may be provided or transferred to another connected AR device based on the capabilities and capacities of the connected AR devices (e.g., hardware and software configurations and availabilities), the profile of the users (e.g., authorization level, user profile), the tasks being performed at the connected AR devices, and the physical environment of the connected devices among others.”)
Mullins and Votaw as modified by Hwang  are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have included Votaw as modified by Hwang to have included modulating incorporates biometric rules to change the second AR overlay based on biometric indicators as taught by Mullins.
The motivation for the modification is to provide the augmented reality so that AR content is suitable to the users with optimum information.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang and further in view of  Koziak ( US patent  publication: 20190159956, “Koziak”).

Regarding claims 7 and 16, Votaw as modified by Hwang doesn’t expressly teach, wherein the modulating comprises filtering to remove live content in a view of the second user. 
Koziak teaches,  modulating comprises filtering to remove live content in a view of the second user. (“[0067] For instance, in some examples, the image pair may be provided when the patient is wearing an augmented reality headset. In these examples, an image stream is being taken of a real-life event, where, for instance, certain objects in the image stream are either altered to be removed .”)
Koziak and Votaw as modified by Hwang  are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have included modulating comprises filtering to remove live content in a view of the second user as taught by Koziak.
The motivation for the modification is to provide the augmented reality so that AR content is optimum per users.


Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang and further in view of  TUCHSCHMID ( US patent  publication: 20130189663, “TUCHSCHMID”).

Regarding claims 8, 15 and 20, Votaw as modified by Hwang doesn’t expressly teach, wherein the modulating comprises highlighting content in a view of the second user.
However TUCHSCHMID teaches, wherein the updating comprises highlighting content in a view of the second user. (“[0058] In some embodiments, beyond live rendering of the VR/AR simulation scenario, the data processing unit 100 may apply various additional processing, such as, but not limited to, recording and playing back the simulation, evaluating and ranking the trainee performance and progress, compiling training statistics, raising alarms, and highlighting certain scenarios or scenes to draw special attention from the end user.”)
Votaw as modified by Hwang and TUCHSCHMID are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have the modulating comprises highlighting content in a view of the second user. as taught by TUCHSCHMID and display the updates for the users (student/trainee) for the purpose of easy visualization or focused visualization.




Claim 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang and further in view of  Keating ( US patent  publication: 20140028712, “Keating”).

Regarding claim 12,  Votaw as modified by Hwang  doesn’t  expressly teach, wherein the distinguishable user attributes comprise a weighted level of experience.
Keating teaches, wherein the level of experience comprises weights, and wherein the AR system uses the weights to determine a context for AR components in the AR overlays. (Keating [0106] discloses weight for vocalizations of users The first ARD 14 can give more weight to vocalizations provided by the primary user than  vocalizations provided by other users when selecting contextually relevant  content to provide to the users (block 1525).
Keating and Votaw as modified by Hwang are analogous as they are from the field of augmented reality.
	 Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have included Keating’s providing weight to different vocalization is applied to Votaw to provide level of experience with a weight and AR system uses the weights to modify the AR overlay for purpose of proving changes to contextually relevant content.)

Regarding claim 13,  Votaw as modified by Hwang and Keating  teaches,  wherein the weighted level of experience is based on a history of the first and second users. (Votaw [0009-0010] provides multiple users in a network of augmented reality and determines a primary user based on the activities of users. The activities of users refer to the level of experience. Votaw [0073] discloses user information have historical activity log. Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)

Regarding claim 14, Votaw as modified by Hwang and Keating teaches, wherein the history includes a number of times that each of the first and second users has participated in the live event.. (Votaw [0073] discloses a history activity/event. Therefore it would have been obvious for an ordinary skilled person in the art to find out a number of times that the user has participated in the AR event from the history.)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw as modified by Hwang and further in view of  Daniels et al. ( US Patent Publication: 2019/0114061, “Daniels”).

Regarding claim 18, Votaw as modified by Hwang doesn’t expressly teach,   wherein the modulating comprises selecting, by the processing system, simplified content for the second user.
Daniels teaches, wherein the modulating comprises selecting, by the processing system, simplified content t ([0220]…. “By contrast, abstraction typically refers to a replacement of content (e.g., graphical content) of an AR object with an abstracted representation (e.g., an icon or simplified form) of that content.”)
Votaw as modified by Hwang and Daniels are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Votaw as modified by Hwang to have the modulating comprises selecting, by the processing system, simplified content for the second user. as taught by Daniels and display the updates for the two or more users for the purpose of easy visualization or focused visualization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616